It must be held as settled law in this state that, when county warrants have been issued —
"and any just defense exists against the claim which they evidence, the county may maintain a bill in equity for their cancellation." Com'rs' Court v. Moore, 53 Ala. 25; Jeffersonian Pub. Co. v. Hilliard, 105 Ala. 576, 17 So. 112; Converse Bridge Co. v. Geneva County, 168 Ala. 432, 53 So. 196.
In those cases the bills were filed against the payees of the warrants, but the county may assert the same equitable right against an assignee. And so the right of cancellation may be directed against a part of the bonds, where the defense is partial, as well as against the whole issue. Jeffersonian Pub. Co. v. Hilliard, 105 Ala. 576, 581, 17 So. 112.
The jurisdiction of equity in such cases is not rested upon the insolvency of the defendant and his inability to respond in damages; hence the fact that the payee contractor gave a bond with sureties for the faithful performance of his contract, as required by the Act of September 22, 1915 (Acts 1915, p. 575, § 8) — conceding, without deciding, that we must presume its existence, and judicially notice it — and that the county has a remedy at law on such bond, does not impair the independent jurisdiction of equity in the premises. The bill here exhibited contains equity, and is not subject to the general demurrer.
So far as the equity and prayer of the bill are concerned, it seems clear that the only material defendants are W. L. Slayton Co., who are residents of Toledo, Ohio, since their interests and rights alone are to be affected by the decree.
"When, in a court of equity, the cause or subject of controversy is a legal chose in action which has been assigned, the assignor, if the legal title remains in him, or if the assignment is not absolute and unconditional, or if its extent or validity is disputed, must be made a party, that he may be bound by the decree, and future litigation or a multiplicity of suits prevented." Broughton v. Mitchell, 64 Ala. 210. Where none of those conditions exist, "he is a proper party, because of his connection with the subject-matter of suit and the privity of contract existing between him and the assignee, and the party bound by the chose in action." Id.
It appears that the assignment of these warrants by the J. H. Scruggs Construction Company was absolute and complete, and it must be concluded that that company is not a necessary party, since no relief is prayed against it, though it is unquestionably a proper party.
Section 3093 of the Code provides that "the bill must be filed in the district in which * * * a material defendant resides;" but it is held that, when no material defendant resides within the state, the bill may be filed in any district wherein a proper defendant resides. Waddell v. Lanier, 54 Ala. 440. A material defendant, within the meaning of the statute, is one who is a necessary party. Harwell v. Lehman  Co.,72 Ala. 344.
If, therefore, it be conceded that the Bank of Rockford, which is the depository of Coosa county, is not, for the essential purposes of the bill, a necessary party, yet it is clearly a proper party, whose bringing in as such gave the venue of the cause to the county of its residence. The fact, if so, that the bank was made a party in order to obviate any valid objection to the venue, cannot be regarded as material, and cannot nullify the legal effect of its presence in the cause as a proper defendant.
We therefore hold that the demurrers to the bill were properly overruled, and the decree of the circuit court will be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.